Derbigny, J.
delivered the opinion of the court. This suit is brought against the maker and endorsers or a promissory note which was protested for non-payment. The signature of *148the maker being proved, judgment was of course rendered against her. But the endorsers resist this claim on the ground that no demand was made of the maker. The evidence shows that some demand was attempted to be made at a place where the maker was not, and where she did not reside. This being the same thing as no demand at all, the endorsers must be discharged.
East’n District.
May, 1820.
One of the endorsers, it seems, made proposals for the renewal of the note, after it had been protested, and is pretended to be particularly liable on that ground. But, as nothing shows him to have known at that time, that no demand had been made of the maker, he cannot be considered as having waived his right to be exonerated on that account.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.
The plaintiff in propriâ personâ, Cuvillier for the defendants.